Title: To Thomas Jefferson from Richard Fitzhugh, 31 December 1808
From: Fitzhugh, Richard
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Oak Hill December 31 1808—
                  
                  Your Servant arrived here on Saturday night with all your things safe, it gave me great pleasure to take charge of them—hope they will arrive home safe Mr. Wilson spent two days with Mr. coffer and myself, and obtained a great deal of satisfactory information—please to accept of my best wishes for your health and happiness—
                  
                     Richard Fitzhugh
                     
                  
               